DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 03/15/2022, 03/25/2022, and 04/19/2022 have been considered by the Examiner.

Status of Claims
Claims 1-16, filed on 11/30/2021, are under consideration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
a search of pertinent prior art did not locate a teaching or suggestion for the claimed catalyst system which has: 
i)  a chromium compound CrX2(L1)n, 
ii) the ligand being a bidentate with this chemical structure (R1)(R2)P-Z-P(R1)(R2) that is complexed with [BY4]- or [SO2Y]-, and
iii)  an aluminum containing agent which comprises the reaction product of antifouling compound  and organoaluminum wherein the antifouling compound comprises chlorinated hydrocarbon, chloro-aluminum alkyls, or their combinations.
The modification of aluminum activators, in oligomerization art, is disclosed by US 2018/0327332, US 2017/0197892, US 2017/0007994, US 2016/0367977, US 7,122,497, and US 6,710,005. However, none of these references teach or suggest the combination of i)-iii) discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772